DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al., hereafter Weng (US Patent # 5782766).
Regarding claim 1, Weng teaches an ultrasound diagnostic apparatus that drives an ultrasound probe so as to transmit ultrasound toward a subject and receives a reception signal based on reflected waves reflected in the subject from the ultrasound probe, to generate and display an ultrasound image, the apparatus comprising a hardware processor that [the processing system sets, adjusts. and monitors the operating parameters of a conventional transmission control circuit, which generates and applies electrical control and driving signals to the ultrasonic probe (Fig. 1; col. 11, lines 9-13). Ultrasonic echoes from the waves transmitted into the body return to the array in the probe (col. 11, lines 29-30)]:
generates an ultrasound image from the reception signal obtained by the ultrasound probe [A region of interest, that is, the region that the user wants to have an image of, is shown as an interrogation region or volume (col. 11, lines 23-25)];
stitches together a plurality of the ultrasound images to generate a panorama image, the plurality of ultrasound images being successively acquired while the ultrasound probe is moved [method and apparatus to combine each of the discrete image frames produced by an ultrasonic imaging system into a single composite panoramic image (col. 4, lines 32-35)];
causes a display to display an object indicating information necessary for image diagnosis together with the ultrasound image or the panorama image [The system should preferably also present the user with displayed information, in addition to the image itself, that helps the user in image interpretation (Fig. 9; col. 2, lines 43-45)];
acquires information on a moving speed of the ultrasound probe [The speed of motion of the transducer is also estimated (Abstract)];
and changes a display attribute of at least one of the objects in accordance with the information on the moving speed of the ultrasound probe [a "speedometer" is displayed to help the user move the transducer within efficient speed ranges (Abstract)].
Regarding claim 2, Weng teaches the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor changes the display attribute based on magnitude of the moving speed of the ultrasound probe with respect to a predetermined optimum speed [The invention thus includes a "speedometer" which indicates to the user whether he is moving the transducer within a preferred speed range (col. 3, lines 33-36)].
Regarding claim 3, Weng teaches the ultrasound diagnostic apparatus according to claim 2, wherein the hardware processor changes the display attribute based on a deviation between the moving speed of the ultrasound probe and the optimum speed [the display is in the form of a meter with three 
Regarding claim 6, Weng teaches the ultrasound diagnostic apparatus according to claim 1, wherein the object is a region of interest (ROI) frame indicating a target region at the time of generating the panorama image [search region size on the n-1 image frame is less than the total area of the frame (Fig. 3; col. 6, lines 10-12)].
Regarding claim 7, Weng teaches the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized [If the user moves the transducer too fast, then the system may not be able to generate and correlate frames fast and accurately enough to create a reliable compound image […] The invention thus includes a "speedometer" which indicates to the user whether he is moving the transducer within a preferred speed range (col. 3, lines 27-36)]
Regarding claim 8, Weng teaches an ultrasound diagnostic method for driving an ultrasound probe so as to transmit ultrasound toward a subject and receiving a reception signal based on reflected waves reflected in the subject from the ultrasound probe, to generate and display an ultrasound image, the method comprising [the processing system sets, adjusts. and monitors the operating parameters of a conventional transmission control circuit, which generates and applies electrical control and driving signals to the ultrasonic probe (Fig. 1; col. 11, lines 9-13). Ultrasonic echoes from the waves transmitted into the body return to the array in the probe (col. 11, lines 29-30)]:
generating an ultrasound image from the reception signal obtained by the ultrasound probe [A region of interest, that is, the region that the user wants to have an image of, is shown as an interrogation region or volume (col. 11, lines 23-25)];
stitching together a plurality of the ultrasound images to generate a panorama image, the ultrasound images being successively acquired while the ultrasound probe is moved [method and 
causing a display to display an object that indicates information necessary for image diagnosis together with the ultrasound image or the panorama image [The system should preferably also present the user with displayed information, in addition to the image itself, that helps the user in image interpretation (Fig. 9; col. 2, lines 43-45)];
acquiring information on a moving speed of the ultrasound probe [The speed of motion of the transducer is also estimated (Abstract)];
and changing a display attribute of at least one of the objects in accordance with the information on the moving speed of the ultrasound probe [a "speedometer" is displayed to help the user move the transducer within efficient speed ranges (Abstract)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weng as applied to claim 1 above, and further in view of Nishiura (PGPub # 20160007972). 
Regarding claim 4, Weng teaches the ultrasound diagnostic apparatus according to claim 1, wherein the display attribute includes at least one of a display color [Other indicators may, however also be displayed, for example. a "speed" display field could be shown in different colors (for example blue, yellow, red) to indicate the various speed ranges (col. 14, lines 24-27)],
and a display status [the display is in the form of a meter with three fields: too slow (-), acceptable (OK), and too fast (+) (col. 14, lines 19-20)].
Weng does not teach the display attribute includes at least one of a display thickness and a line type of the object. However, Nishiura teaches the display attribute includes at least one of a display thickness and a line type of the object [data suitable for calculation of an ROI may not be obtained because of movement of a probe (par. 0004). The display section may display an ROI, and, by changing at least one of the color of the ROI, the boundary (a solid line, a dotted line or the like) of the ROI, the thickness of the boundary of the ROI, and the mark, display whether ROI calculation is successful or not on a successful ultrasound image (par. 0066)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weng with the teachings of Nishiura and include display thickness and line type of an object as a display attribute. By doing so, the ultrasound apparatus is able to display changes in the ROI boundary line type, thickness, and color if it is unable to calculate and display a diagnosable ROI due to undesirable probe movement.
Regarding claim 5, Weng teaches the ultrasound diagnostic apparatus according to claim 4, wherein the hardware processor changes the display attribute in accordance with the moving speed of the ultrasound probe with reference to a display attribute table in which at least one of the display color is set in stages [Other indicators may, however also be displayed, for example. a "speed" display field could be shown in different colors (for example blue, yellow, red) to indicate the various speed ranges (col. 14, lines 24-27)].
Weng does not teach the display thickness is set in stages. However, Nishiura teaches the display thickness is set in stages [data suitable for calculation of an ROI may not be obtained because of movement of a probe (par. 0004). The display section may display an ROI, and, by changing at least one of the color of the ROI, the boundary (a solid line, a dotted line or the like) of the ROI, the thickness of the boundary of the ROI, and the mark, display whether ROI calculation is successful or not on a successful ultrasound image (par. 0066). The stages are interpreted as "successful" and "not successful"].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weng with the teachings of Nishiura and include display thickness and line type of an object that is set in stages as a display attribute. By doing so, the ultrasound apparatus is able to display changes in the ROI boundary line type, thickness, and color if it is unable to calculate and display a diagnosable ROI due to undesirable probe movement.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weng as applied to claims 1 and 8 above, and further in view of Yim et al., hereafter Yim (PGPub # 20160335742).
Regarding claim 9, Weng teaches the computer being of an ultrasound diagnostic apparatus that drives an ultrasound probe so as to transmit ultrasound toward a subject and receives a reception signal based on reflected waves reflected in the subject from the ultrasound probe, to generate and display an ultrasound image, the processing to be executed by the computer, comprising [the processing system sets, adjusts. and monitors the operating parameters of a conventional transmission control circuit, which generates and applies electrical control and driving signals to the ultrasonic probe (Fig. 1; col. 11, lines 9-13). Ultrasonic echoes from the waves transmitted into the body return to the array in the probe (col. 11, lines 29-30)]:
generating an ultrasound image from the reception signal obtained by the ultrasound probe [A region of interest, that is, the region that the user wants to have an image of, is shown as an interrogation region or volume (col. 11, lines 23-25)];
stitching together a plurality of the ultrasound images to generate a panorama image, the ultrasound images being successively acquired while the ultrasound probe is moved [method and apparatus to combine each of the discrete image frames produced by an ultrasonic imaging system into a single composite panoramic image (col. 4, lines 32-35)];
causing a display to display an object that indicates information necessary for image diagnosis together with the ultrasound image or the panorama image [The system should preferably also present the user with displayed information, in addition to the image itself, that helps the user in image interpretation (Fig. 9; col. 2, lines 43-45)];
acquiring information on a moving speed of the ultrasound probe [The speed of motion of the transducer is also estimated (Abstract)];
and changing a display attribute of at least one of the objects in accordance with the information on the moving speed of the ultrasound probe [a "speedometer" is displayed to help the user move the transducer within efficient speed ranges (Abstract)].
Weng does not teach a non-transitory computer-readable recording medium storing a program causing a computer to execute processing. However, Yim teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute processing [a non-transitory computer-readable storage medium having recorded thereon computer program codes for executing a method of synthesizing medical images, the codes being derived and executed by a processor (par. 0024)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weng with the teachings of Yim and include a non-transitory computer-readable medium storing a program that can execute a medical image synthesis process. By doing so, one will be able to transmit the codes to a processor that will be able to receive, synthesize, and display the panoramic image on a display.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chae (PGPub # 20160155227) teaches a computer-aided diagnostic apparatus and method that detects an ROI from an image input from a probe, determines a motion of the probe, and adjust a visual indication of the ROI. Cheng et al. (US Patent # 6540681) teaches an extended (panoramic) view ultrasound system that displays a scan frame in accordance with the shape of the transducer moving across a target surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793